On June 7,1999, the defendant was sentenced to an eighteen (18) month commitment to the Department of Corrections.
On August 19,1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present telephonically and was represented by Kevin Gillen, who was also present via telephone. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence review hearing shall be continued to the November 1999 meeting, thus allowing Mr. Gillen and Mr. Minear more time to discuss what Mr. Minear’s primary concerns are about this sentence.
Done in open Court this 19th day of August, 1999.
*66DATED this 9th day of September, 1999.
Acting Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Alt. Member, Hon. Robert Boyd